

116 HR 6575 IH: National Transit Workforce Training Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6575IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Brown of Maryland (for himself, Mr. Fitzpatrick, Mr. Raskin, Mr. Trone, Mr. Bacon, Mr. Smith of New Jersey, Mr. García of Illinois, Mr. McKinley, Mr. Espaillat, and Mr. Bost) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to establish a national transit frontline workforce training center, and for other purposes.1.Short titleThis Act may be cited as the National Transit Workforce Training Act of 2020.2.National transit frontline workforce training centerSection 5314(b) of title 49, United States Code, is amended to read as follows: (b)National frontline workforce training center(1)EstablishmentThe Secretary shall establish a national transit frontline workforce training center (hereinafter referred to as the Center), targeted to both rural and urban transit systems, and award grants to a nonprofit organization with a demonstrated capacity to develop and provide transit career ladder programs through labor-management partnerships and apprenticeships on a nationwide basis to carry out the duties under paragraph (2). The Center shall be dedicated to the needs of the frontline transit workforce through standards-based training in the maintenance and operations occupations.(2)Duties(A)In generalIn cooperation with the Administrator of the Federal Transit Administration, public transportation authorities, and national entities, the Center shall develop and conduct training and educational programs for frontline local transportation employees engaged in Government-aid public transportation work.(B)Training and educational programsThe training and educational programs developed under subparagraph (A) may include courses in recent developments, techniques, and procedures related to—(i)developing consensus national training standards in partnership with industry stakeholders for key frontline occupations with demonstrated skill gaps;(ii)developing national systems of qualification and apprenticeship for transit maintenance and operations occupations;(iii)building local, regional, and Statewide transit training partnerships to identify and address workforce skill gaps and develop skills needed for delivering quality transit service and supporting employee career advancement;(iv)developing programs for training of frontline workers, instructors, mentors, and labor-management partnership representatives, in the form of classroom, hands-on, on-the-job, as well as web-based training. Training can be delivered at a national center regionally, or at individual transit agencies;(v)developing training programs for skills related to existing and emerging transit technologies, e.g. for zero-emission buses (ZEBs); (vi)developing improved capacity for safety, security, and emergency preparedness in local transit systems and in the industry as a whole through—(I)developing the role of the frontline workforce in building and sustaining safety culture and safety systems in the industry and in individual public transportation systems; and(II)training to address frontline worker roles in promoting health and safety for transit workers and the riding public;(vii)developing local transit capacity for career pathways partnerships with schools and other community organizations for recruiting and training under-represented populations as successful transit employees who can develop careers in the transit industry; and(viii)in collaboration with the Federal Transit Administration, conducting and disseminating research to—(I)provide transit workforce job projections and identify training needs and gaps;(II)determine the most cost-effective methods for transit workforce training and development, including return on investment analysis;(III)identify the most effective methods for implementing successful safety systems and a positive safety culture; and(IV)promote transit workforce best practices for achieving cost-effective, quality, safe, and reliable public transportation services.(3)CoordinationThe Secretary shall coordinate activities under this section, to the maximum extent practicable, with the National Office of Apprenticeship of the Department of Labor and the Office of Career, Technical, and Adult Education of the Department of Education. (4)National Transit DatabaseFor the purposes of carrying out this section, the Secretary shall require that the National Transit Database collect additional human capital data on an annual basis. Such human capital data shall be collected and defined with industry input.(5)Availability of amounts(A)In generalNot more than 0.5 percent of amounts made available to a recipient under sections 5307, 5337, and 5339 is available for expenditures by the recipient, with the approval of the Secretary, to pay not more than 80 percent of the cost of eligible activities under this subsection.(B)Existing programsA recipient may use amounts made available under subparagraph (A) to carry out existing local education and training programs for public transportation employees supported by the Secretary, the Department of Labor, or the Department of Education.(6)Human capital definedIn this subsection, the term human capital means the knowledge, talents, skills, abilities, experience, intelligence, training, judgment, and wisdom possessed individually and collectively by the frontline transit workforce, including operations, maintenance, and administrative personnel. .3.Data required to be reported in National Transit DatabaseSection 5335 of title 49, United States Code, is amended—(1)in subsection (c) by inserting , either human capital or physical capital before the period at the end; and(2)by adding at the end the following:(d)Definition of human capitalIn this section, the term human capital has the meaning given the term in section 5314(b). .